October 17, 2008


Mr. Craig T. Enoch
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
Ms. Julia F. Pendery
Attorney at Law
3030 LBJ Freeway, Ste 1630, LB 50
Dallas, TX 75234

RE:   Case Number:  04-0641
      Court of Appeals Number:  05-03-00468-CV
      Trial Court Number:  219-00595-00

Style:      NICK DIGIUSEPPE D/B/A SOUTHBROOK DEVELOPMENT CO. AND FRISCO
      MASTER PLAN
      v.
      ROGER LAWLER

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Medina not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Hannah Kunkle|
|   |                 |
|   |Ms. Lisa Matz    |
|   |Mr. Douglas      |
|   |Laycock          |